Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/20 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-18 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quick (US-7287760) in view of Leplante et al. (US-20030160369).
	Regarding claim 2, Quick discloses a vehicle suspension (100) having a user-adjustable (via 124) feature for adjusting performance of the vehicle suspension (figs 2-6); a sensor (at least 126, 126’, 126’’ and/or 128/130), said sensor operable to generate a signal corresponding to the terrain on which said 
	Quick discloses wherein the height sensors can be of any suitable type or kind (e.g., mechanically-linked rotary potentiometers, linear transducers, ultrasonic wave sensors, electromagnetic wave sensors) in any suitable arrangement or configuration but lacks wherein the sensor is an acceleration transducer.  LaPlante teaches the use of an acceleration transducer (at least accelerometer 20, paragraph 50) in sensing the height of the spring/mass in order to generate variables for control (paragraph 50).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sensor of Laplante et al. with the suspension of Quick as an acceleration transducer is a well-known equivalent sensor with regards generating a signal proportional to the position of the suspension (Laplante et al., paragraph 50).  
	Regarding claim 3, Quick discloses wherein the vehicle suspension includes at least one of a front suspension and a rear suspension of a vehicle (fig 1, 102/104).
	Regarding claim 4, Quick discloses wherein the sensor includes a position sensor (at least 128) and the operational characteristic includes a position of the vehicle suspension (col. 5, lines 34-48).
	Regarding claim 5, Quick discloses wherein the sensor includes a position sensor (at least 128) and the operational characteristic includes a position of the vehicle suspension (col. 5, lines 34-48).

	Regarding claim 7, Quick discloses wherein the vehicle suspension includes a damper valve (at least 110), and the operational characteristic is a position of the damper valve between a full open setting and a full closed setting (col. 5, lines 6-33).
	Regarding claim 8, Quick discloses wherein the processor is in communication with the sensor via at least one of wired communication and wireless communication (any connection to 122, i.e. 132, col. 5, lines 56-64).
	Regarding claim 9, Quick discloses wherein the sensor is operable to measure a plurality of operational characteristics of the vehicle suspension, wherein the plurality of operational characteristics include position, velocity, and acceleration of the vehicle suspension (122 and at least 126, 126’, 126’’ and/or 128/130).
	Regarding claim 10, Quick discloses wherein the sensor includes at least one of a potentiometer, an accelerometer, a GPS, a pressure sensor, and a piezoelectric sensor (col5, lines 35-40).
	Regarding claim 11, Quick discloses at least one of a computer system and a communication device, each operable to communicate with the processor and display data corresponding to the operational characteristic measured by the sensor Col. 5, line 66- col. 6, line 16).
	Regarding claim 12, Quick discloses wherein the at least one computer system and communication device includes at least one of a personal desktop computer, a laptop computer, and a hand-held personal computing device (cols. 5 and 6, at least wherein the touch screen display has been interpreted as a handheld device).

	Regarding claim 14, Quick discloses wherein said processor comprises: a first processor (122) for mounting on said vehicle and operable to receive said signal from said sensor (fig 1) ; and a second processor (140 and/or 142) to be used remote (at least remote through the display)  from said first processor and operable to communicate with said first processor, and wherein said first processor is operable to process said signal to generate said suggested adjustment and to communicate said suggested adjustment to said second processor, said first processor operable to communicate data representing at least part of said signal to said second processor (fig 2-6).
	Regarding claim 15, Quick discloses wherein said processor and a computer- readable memory (142) are both mountable on a vehicle (fig 1), said computer-readable memory storing computer-executable instructions that, when executed, cause said processor to: receive a signal from the sensor corresponding to the operational characteristic of the vehicle suspension; store at least some of said signal in said computer-readable memory; process said signal and generate said suggested adjustment, and transmit said suggested adjustment to a remote communication device; and transmit at least some of said signal to said remote communication device (at least the display Col. 6, fig 6).
	Regarding claim 16, Quick discloses wherein said remote communication device is operable to: receive said suggested adjustment for indication to a user (fig 6), or at least some of said signal stored in said computer-readable memory, and then to process said signal and suggest to a user a suggested adjustment of the user-adjustable feature of the vehicle suspension; and display said signal corresponding to the operational characteristic measured by the sensor (fig 6, col. 6).
	Regarding claim 17, Quick discloses a vehicle suspension (100) coupled to a wheel of said vehicle (fig 1), said vehicle suspension having a user-adjustable feature for adjusting performance of the vehicle 
	Quick discloses wherein the height sensors can be of any suitable type or kind (e.g., mechanically-linked rotary potentiometers, linear transducers, ultrasonic wave sensors, electromagnetic wave sensors) in any suitable arrangement or configuration but lacks wherein the sensor is an acceleration transducer.  LaPlante teaches the use of an acceleration transducer (at least accelerometer 20, paragraph 50) in sensing the height of the spring/mass in order to generate variables for control (paragraph 50).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sensor of Laplante et al. with the suspension of Quick as an acceleration transducer is a 

	Regarding claim 18, Quick discloses wherein said remote communication device is capable of and operable to: receive said suggested adjustment for indication to a user (212/214), or at least some of said signal stored in said computer-readable memory (142), and then to process said signal and suggest to a user a suggested adjustment of the user-adjustable feature of the vehicle suspension (fig 6); and display said signal corresponding to the operational characteristic measured by the sensor (col. 6, lines 1-3). 
Regarding claim 45, Quick discloses a vehicle suspension (100), wherein said vehicle suspension comprises a vehicle shock absorber (104), wherein said vehicle shock absorber is mounted between an unsprung portion of said vehicle and a sprung portion of said vehicle (col. 4, lines 5-10) and having a user-adjustable feature for adjusting performance of said vehicle shock absorber (col. 6, fig 6); a sensor (at least one or all of 126,126', 126" and/or 128/130) operable to measure an operational characteristic of said vehicle shock absorber (col. 5, line 5-48)  and to output a signal representative of said operational characteristic (communicated to 124, through leads or connections not shown); and a processor (at least one of 122 and components thereof) in communication with said sensor and operable to receive and process said signal (col. 5-6 , col. 9, and fig 6), said processor operable to generate a suggested adjustment (at least 212, provide damping rate groups to user) of said user-adjustable feature based on said processing of said signal, wherein said suggested adjustment would change said performance of said vehicle shock absorber (at least at 208), and to output said suggested adjustment for indication to said user (at least from 212 to 214 where damping rate groups is selected from provided groups), wherein said system further comprises a communication device (at least 134) operable to communicate with said processor and display data corresponding to said operational characteristic measured by said .
Response to Arguments
Applicant's arguments filed 10/21/20 have been fully considered but they are not persuasive. Regarding claims 2 and 45, Applicant argues that the prior art of record does not disclose wherein said processor operable to generate a suggested adjustment of the user-adjustable feature based on the processing of said signal, wherein said suggested adjustment would change the performance of the vehicle suspension, and to output said suggested adjustment for indication to the user, Examiner respectfully disagrees.  As seen in at least figure 6 and disclosed at least in columns 5, 6, and 9, it has been interpreted that Quick discloses in steps 206-214 and wherein at least when “driver select” is available, that the processor generates a suggested adjustment in the form of providing damping rate groups (step 212).  It then has been interpreted to output said groups to the driver in order to select one of the suggested groups (indicated to driver for selection at step 214).  Finally an adjustment is made (step 208) which correlates to the damping group selected resulting in affecting or changing the performance of the suspension.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657